 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         SEAN POWELL,                                  CASE NO. C17-1573JLR

11                              Plaintiff,               ORDER SCHEDULING ORAL
                  v.                                     ARGUMENT
12
           UNITED RENTALS (NORTH
13
           AMERICA), INC.,
14
                                Defendant.
15
           The court hereby SCHEDULES oral argument on Defendant United Rentals
16
     (North America), Inc.’s (“United Rentals”) motion to compel arbitration for Wednesday,
17
     March 6, 2019, at 11:00 a.m. (Mot. (Dkt. # 62).) The court DIRECTS the parties to
18
     come prepared to discuss the following issues:
19
           Is United Rentals’ motion to compel arbitration properly before this court? The
20
     arbitration agreement at issue (“the Agreement”) vests the courts of Fairfield County,
21
     Connecticut and the District of Connecticut with “exclusive jurisdiction” to determine
22


     ORDER - 1
 1   matters concerning “[t]he interpretation and enforcement of the terms” of the Agreement.

 2   (Marzulla Decl. (Dkt. # 64) ¶ 4, Ex. A (“Agreement”) § D.) Plaintiff Sean Powell argues

 3   that, in light of this clause, only a state or federal court in Connecticut may determine the

 4   threshold issues of arbitrability the parties have put before this court. (Resp. (Dkt. # 66)

 5   at 1, 5-6.) United Rentals disputes that argument on the ground that private parties

 6   cannot deprive a court of subject matter jurisdiction over a controversy by means of a

 7   choice-of-venue or forum selection clause. (Reply (Dkt. # 68) at 2.) The court is

 8   satisfied that it has subject matter jurisdiction over the underlying action and statutory

 9   authority under the Federal Arbitration Agreement (“FAA”), 9 U.S.C. § 1, et seq., to

10   entertain United Rentals’ motion to compel arbitration. See 9 U.S.C. §§ 3, 4. However,

11   the court seeks argument from the parties as to: (1) the interaction, if any, between the

12   clause in the Agreement that vests courts in Connecticut with exclusive jurisdiction to

13   interpret and enforce the Agreement, on the one hand, and the Agreement’s alleged

14   incorporation of the rules of the American Arbitration Association, which delegate

15   threshold issues of arbitrability to an arbitrator, on the other (see Agreement § D;

16   Simpson Decl. (Dkt. # 63) ¶ 5, Ex. B at 17); (2) whether the clause that vests courts in

17   Connecticut with exclusive jurisdiction to interpret and enforce the Agreement should be

18   treated as a forum selection clause; and (3) whether the parties have functionally “waived

19   any benefit” of that clause, as United Rentals suggests (see Reply at 3).

20          In addition, the court DIRECTS the parties to consider whether the following is

21   relevant to the court’s adjudication of United Rentals’ motion to compel arbitration:

22   Under the FAA, 9 U.S.C. § 4, a district court may order arbitration only within the


     ORDER - 2
 1   district in which the petition to compel arbitration was filed. See, e.g., Lexington Ins. Co.

 2   v. Centex Homes, 795 F. Supp. 2d 1084, 1091 (D. Haw. 2011) (citing Cont’l Grain Co. v.

 3   Dant & Russell, Inc. 118 F.2d 967, 968-69 (9th Cir. 1941)); see also Merrill Lynch,

 4   Pierce, Fenner & Smith, Inc. v. Lauer, 49 F.3d 323, 327 (7th Cir. 1995) (noting that “the

 5   mandatory language [of 9 U.S.C. § 4] ties the location of arbitration to the district in

 6   which the motion to compel is brought”). Accordingly, under the FAA, the District of

 7   Connecticut could not compel arbitration according to the terms set forth in the

 8   Agreement, i.e., that arbitration occur within 50 miles of the place where Mr. Powell last

 9   worked for United Rentals. (See Agreement § D); 9 U.S.C. § 4. Because the parties have

10   not briefed this issue, the court asks the parties to come prepared to discuss its relevance,

11   if any, to the court’s decision on United Rentals’ motion to compel arbitration.

12          Dated this 1st day of March, 2019.

13

14                                                     A
                                                       The Honorable James L. Robart
15
                                                       U.S. District Court Judge
16

17

18

19

20

21

22


     ORDER - 3
